954 So. 2d 63 (2007)
Marcus PARRISH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-160.
District Court of Appeal of Florida, Fourth District.
March 28, 2007.
Marcus Parrish, Crawford, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the circuit court's denial of appellant's rule 3.800(a) motion to *64 correct illegal sentence. Appellant was convicted of one count of sale of cocaine and one count of possession of cocaine with intent to sell and was sentenced as a habitual felony offender. In his rule 3.800(a) motion, he argues that the HFO sentence imposed by the court violates Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), and Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). We have previously held that Apprendi and Blakely do not apply to recidivism statutes such as our HFO statute, section 775.084, Florida Statutes. McBride v. State, 884 So. 2d 476 (Fla. 4th DCA 2004) and cases cited. In addition, even if Apprendi and Blakely did apply, the error in not having a jury make the finding that appellant is a habitual felony offender would be harmless. Galindez v. State, 32 Fla. L. Weekly S89, ___ So.2d ___, 2007 WL 471164 (Fla. Feb. 15, 2007).
Affirmed.
STEVENSON, C.J., POLEN and KLEIN, JJ., concur.